DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 04, 2018, July 03, 2018 and November 09, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except for the NPL lined through in the IDS dated January 04, 2018. The lined through NPL is filed in a non-English language without a translation provided.

Drawings
The drawings filed on January 04, 2018 are accepted.

Claim Objections
Claims 1, 7, 9, 11 and 15 are objected to because of the following informalities:  
Claim 1:
Line 2: the term “repeats several times a transmission event” should be corrected to –repeatedly performs transmission events--.

Line 8: the term “the ultrasonic beam” should be corrected to –the focused ultrasonic beam--.
Line 10: the term “each transducer” should be corrected to –each of the pluratliy of transducers--.
Claim 7: the term “an S/N ratio” should be corrected to –a signal to noise (S/N) ratio--.
Claim 9: the term “in a case where” recited in lines 37 of page 41 and line 2 of page 42 should be corrected to –wherein when--.
Claim 11: the term “in a case where” recited in lines 21 and 24 should be corrected to –wherein when--.
Claim 15:
Line 15: the term “repeats several times a transmission event” should be corrected to –repeatedly performs transmission events--.
Lines 20-21 and 27: the term “each transmission event” should be corrected to –each of the transmission events--. 
Line 21: the term “the ultrasonic beam” should be corrected to –the focused ultrasonic beam--.
Line 23: the term “each transducer” should be corrected to –each of the pluratliy of transducers--.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 15: Claim limitations “a transmitter that selects a transmission transducer column”, “a receiver that generates the sequence of reception signals”, “a first phasing adder that generates a first acoustic beam signal”, “a parameter calculator that calculates a parameter”, “a second phasing adder that generates a subframe acoustic beam signal”, “a synthesizer that generates a frame acoustic beam signal”, and “an ultrasonic image generator that generates the ultrasonic image” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholders “transmitter, receiver, adder, calculator, synthesizer and generator” coupled with functional languages “select, generate, and calculate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier that has a known structural meaning before the phrases “transmitter, receiver, adder, calculator, synthesizer and generator”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1 and 15: “a transmitter” refers to the specification PG Pub US 2018/0199918 A1, [0054]: the transmitter 1031 includes, for example, a clock generation circuit, a pulse generation circuit, and a delay circuit.
Claims 1 and 15: “a receiver”, “a first phasing adder”, “a second phasing adder”, “a parameter calculator”, “a synthesizer”, and “an ultrasonic image generator” refer to the specification PG Pub US 2018/0199918 A1, [0060]: the second phasing adder and the second synthesizer constitute a high-performance arithmetic circuit 1047; and [0061]: the receiver, the first phasing adder, the parameter calculator, the first synthesizer, and the output unit are implemented by, for example, a hardware circuit such as a field programmable gate array (FPGA) and an application specific integrated circuit (ASIC), or a programmable device such as a processor and software. 



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1:
Lines 12 and 17 recite the term “phasing addition”. It is not clear whether they refer to the same. Proper antecedent basis or ordinal number is required.
Lines 15 and 17 recites the term “a subframe acoustic beam signal”. It is not clear whether they refer to the same or different subframe acoustic beam signal. Proper antecedent basis or ordinal number is required.  
Line 20: the term “the subframe acoustic beam signals” lacks proper antecedent basis.
Lines 21-24 recites the limitation “a controller that determined whether to generate the ultrasonic image based on any one of the first acoustic beam signal and he frame acoustic beam signal; and an ultrasonic image generator that generates the ultrasonic image from any one of the first acoustic beam signal and the frame acoustic beam signal based on the determination of the controller” that renders the scope of the claim indefinite. In lines 21-22, the controller determines whether or not to generate the ultrasound image, i.e., to generate or not to generate. It is not clear whether in a condition that it is determined for an image to be generated (lines 21-22), the controller further determines that the image is generated from the first acoustic beam signal or the 
The same rejections are applied to claim 15.
The scope of claim 4 is unclear: (1) it is not clear what the term “frame” refers to. This term is not recited in claims 1 and 3. Hence it is not clear of the meaning of “a different frame”; and (2) it is not clear whether the term “a frame acoustic beam” refers to the same “a frame acoustic beam” in claim 1, line 20; (3) it is not clear whether the term “a first acoustic beam signal” refers to the same “a first acoustic beam signal” recited in claim 1, line 12 and (4) it is not clear whether the term “a different frame” refers to the term “a frame acoustic beam” being associated with a different frame, or the term “a first acoustic beam signal” being associated with a different frame. For examination purpose, claim 4 is interpreted such that the movement is detected from the acoustic beam signals in different times.
The scope of claim 5 is unclear: (1) it is not clear whether “a pluratliy of estimated values of an ultrasonic velocity” in line 6 and “the ultrasonic velocity” in line 9 refers to the same – since the pluratliy of estimated values of an ultrasonic velocity is for estimating the ultrasonic velocity, they cannot be referring to the same, hence, it is not clear what aspect of the velocity that the values refer to; (2) it is not clear what is the meaning of “the respective estimated value with respect to the same first target region for each transmission event” in lines 8-9; and (3) it is not clear whether the “phasing addition” in line 11 refers to the phasing addition in line 12 or 17 of claim 1.
The scope of claim 6 is unclear: (1) it is not clear of the meaning of “a turbulence of signal values; (2) it is not clear of the meaning of the acoustic beam signal “having” 
The scope of claim 7 is unclear: the term “the observation point” in line 22 lacks proper antecedent basis. Note that the term “a plurality of observation points” is recited in claim 1. It is not clear whether the observation point in claim 7 refers to be among the pluratliy of observation points or not, and if not, the relationship between the two term is unclear. For examination purpose, the observation point of claim 7 is interpreted to be among the pluratliy of observation points recited in claim 1.
The scope of claim 8 is unclear: (1) it is not clear whether the term “a signal amplification factor” refers to the same as the term “an amplification factor” in line 23 of claim 7 and line 33 of claim 8; (2) it is not clear if “a depth of an observation point” refers to the same depth and the same observation point as recited in claim 7, line 22.; (3) it is not clear of the link between “a pluratliy of first acoustic beam signals” in line 30  and the first acoustic beam signal recited in line 12 of claim 1; (4) it is not clear of the meaning of the limitation “generates a plurality of first acoustic beam signals by using he respective profiles with respect to the same first target region for each transmission event”; (5) it is not clear of the link between the “profile” in line 32 and “a pluratliy of profiles” in line 29; and (6) it is not clear of the meaning of a “turbulence of the S/N ratio of the signal with respect to the depth of the observation point; further, it is not clear which turbulence group that “the smallest turbulence” is selected from since there is no 
The scope of claim 10 is unclear: (1) it is not clear whether “a first acoustic beam signal synthesizer” in line 7 and the term “a synthesizer” in line 20 of claim 1 refer to the same, or if not, what is the link between the two; (2) it is not clear whether “a frame acoustic beam signal” in lines 8-9 refers to the same term recited in line 20 of claim 1; (3) it is not clear of the “dividing” limitation in lines 12-14. It is not clear of the meaning of “dividing, by an ultrasonic velocity…, a distance…and a distance”. It is not clear which quantity is divided by which quantity, and it is not clear how a “velocity” may be used for performing a division operation; and (4) in lines 15-17, the claim recites that “in the case of generating the ultrasonic image from the first acoustic beam signal, the ultrasonic image generator generates the ultrasonic image from the frame acoustic beam signal…”. In claim 1 that claim 10 depends on, lines 24-25 recites that the ultrasonic image is generated from either the first acoustic beam signal or the frame acoustic beam signal (from any one of the…), hence, it is not clear of the meaning of the limitation in claim 10, lines 15-17 such that when the ultrasonic image is generated from the first acoustic beam signal, it is generated from the frame acoustic beam signal. 
The scope of claim 12 is unclear. It is not clear whether “a reception time” in line 28, “the reception time corresponding to the transducer closest to the observation point” in lines 30-31 and “the reception time corresponding to the transducer” in lines 31-32 refer to the same reception time, or if not, what is the link among them. Since the reception time is defined, in lines 36-37, as the time it takes for a reflected wave from each observation point reaches each transducer, the above three reception times would 
The scope of claim 13 is unclear: (1) it is not clear of the meaning of the two which clauses in lines 38-39 of p.42, namely “…by allocating the first acoustic beam signal of the observation point of which distance to the focal point is the same as the observation point and which exists on the straight line as the acoustic beam signal of the observation point”. It is not clear how a distance may be the same as a point (the above underlined portion), further it is not clear what exists on the straight line, and what it means by “exists” on the straight line; (2) the term “the straight line” lacks proper antecedent basis; and (3) it is not clear if “plurality of subframe acoustic beam signals” in line 1 of p.43 refers to the same as “the subframe acoustic beam signals” in line 37 of p.43.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavh et al., “Correlation Processing for Correction of Phase Distortions in Subaperture Imaging”., IEEE Transactions on ultrasonics, ferroelectrics, and frequency control, 1999, Vol. 46, No. 6, pp.1477-1488., hereinafter Tavh.

Claim 1. Tavh teaches “an ultrasonic diagnostic apparatus” (p.1477, Abstract: 3.5 MHz, 128-element transducer array) that 
“repeats several times a transmission event of transmitting a focused ultrasonic beam to a subject by using a probe having a plurality of transducers” (p.1477, Abstract: multiple firings of a phased transmit subaperture; p.1480, FIG.3: data acquisition with transducer array, firing step k and firing step k+1; and p.1481, Col. Right, Section V.A.: the raw RF data sets were acquired from two different phantoms using a 3.5 MHz, 128-element transducer array), 
“generates a sequence of reception signals by receiving a reflected ultrasonic wave from the subject” (p.1480, FIG.3: partial beamforming; and p.1481, Col. Left, Section B: all echo signals detected at each receive subaperture channels are used in partial beamforming for image reconstruction), and 
“generates an ultrasonic image based on the sequence of reception signals” (p.1481, Col. Left, Section B: all echo signals detected at each receive subaperture channels are used in partial beamforming for image reconstruction; and FIG.8(a) to (e)), 

“an ultrasonic signal processing circuit” (p.1482, Col. Left, ¶-1: each A-scan was sampled at 13.89 MHz with 10 bits over a 120 mm depth. Beamforming, phase estimation, and correction were emulated through digital processing of RD data on a general purpose computer) including: 
“a transmitter that selects a transmission transducer column from the plurality of transducers for each transmission event” (p.1480, FIG.3: each firing is associated with a different transducer column of the transducers) “while changing a focal point defining a converging position of the ultrasonic beam for each transmission event” (p.1481, Col. Left, Section B: a new data acquisition scheme that uses echo signals received at only a single channel of each subaperture) and “transmits the ultrasonic beam from the transmission transducer column to a target region in the subject” (p.1477, Col. Right, last paragraph and p.1481, Col. Right, Section V.A.: the raw RF data sets were acquired from two different phantoms using a 3.5 MHz, 128-element transducer array) – each subaperture is considered “a converging position for each transmission event” as claimed; 
“a receiver that generates the sequence of reception signals for each transducer based on the reflected ultrasonic wave received from the target region by the probe” (p.1482, Section V.A., ¶-1: each A-scan was sampled at 13,89 MHz with 10 bits over a 120 mm depth. Beam forming, phase estimation, and correction were emulated through digital processing of RF data on a general purpose computer); 
“a first phasing adder that generates a first acoustic beam signal by performing phasing addition on the sequence of reception signals for a plurality of observation p.1482, Col. Left, ¶-2: we used delay-and-sum RF beamforming to produce partial beamsums and images);  
“a parameter calculator that calculates a parameter for generating a subframe acoustic beam signal based on the first acoustic beam signal” (p.1479, Col. Left, ¶-1: the correlation between signals from different transmit-receive subapertures is related to the common spatial frequency contents of the effective subaperture functions); 
“a second phasing adder that generates a subframe acoustic beam signal by performing phasing addition on the sequence of reception signals based on the parameter for a plurality of observation points in a second target region which is all or a portion of the target region” (p.1479, Col. Right, last paragraph: beam-space linear interpolation between compensated low resolution beamlines is applied, and resultant low resolution beams from all receive subapertures are coherently added to obtain the final high resolution image; and FIG.2: final beam sum);  
“a synthesizer that generates a frame acoustic beam signal by synthesizing the subframe acoustic beam signals” (p.1483, Col. Left, Section V.D.: the control image is the original image reconstructed using standard subaperture processing without applying any artificial phase distortions and phase correction…Each corrected image was reconstructed through adaptive subaperture processing with phase correction) – the adaptive subaperture processing is the synthesizer as claimed; 
“a controller that determines whether to generate the ultrasonic image based on any one of the first acoustic beam signal and the frame acoustic beam signal” (p.1482, Col. Left, ¶-1&2: the RF data is processed on a general purpose computer to obtain B-scan section images; and FIG.8(a) to (e): the ultrasonic images are generated from the raw data) - Either the first acoustic beam signal or the frame acoustic beam signal is from the raw data, hence the images are generated from either beam signal; and 
“an ultrasonic image generator that generates the ultrasonic image from any one of the first acoustic beam signal and the frame acoustic beam signal based on the determination of the controller” (FIG.8(a) to (e): the ultrasonic images are generated from the raw data) - Either the first acoustic beam signal or the frame acoustic beam signal is from the raw data, hence the images are generated from either beam signal.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Tavh in view of Burcher et al., US 2009/0099456 A1, hereinafter Burcher.

Claim 3. Tavh teaches all the limitation of claim 1. 
Tavh does not teach the claimed feature associated with the movement of the subject.
However, in an analogous ultrasonic synthetic focusing field of endeavor, Burcher teaches that 
“the parameter calculator detects a movement in the subject based on the first acoustic beam signal” ([0035]: FIG.7 illustrates a variation of the ultrasonic system in which the effects of motion are addressed…A motion detector 130 receives consecutive image frames from the image processor and compares the image content for difference which are indicative of motion), and 
“the controller instructs the second phasing adder to decrease the width of the second target region in a direction in which the transducers of the probe are aligned as the movement in the subject increases” ([0036]: the result of motion detection is coupled to a multiline controller 132 which adjusts the transmission and reception of multilines as a function of motion, with lower order multiline used when motion is present).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the ultrasonic diagnosis apparatus of Tavh employ such features associated with “the parameter calculator detects a movement in the subject based on the first acoustic beam signal and the encompassing fewer multilines when motion is present so that the multilines which are combined span a shorter period of transmit times. Smaller transmit apertures can be used with broader focal regions which are more uniform over a larger range of depth, requiring fewer transmit beams to cover the field of view”, as suggested in Burcher, [0036].
  
Claim 4. Tavh and Burcher combined teaches all the limitation of claim 3, including the feature that the frame acoustic beam signal is generated from the first acoustic beam signal (Tavh: FIG.3; and p.1483, Col. Left, Section V.D.) and the parameter calculator detects the movement of the subject from the frame acoustic beam signal (Burcher: [0035]).
Tavh does not teach the claimed feature associated with the detection of the movement.
However, in an analogous ultrasonic synthetic focusing field of endeavor, Burcher teaches that the parameter calculator detects a movement in the subject 
“from the frame acoustic beam signal and a frame acoustic beam signal in a different frame” ([0035]: FIG.7 illustrates a variation of the ultrasonic system in which the effects of motion are addressed…A motion detector 130 receives consecutive image frames from the image processor and compares the image content for difference which are indicative of motion) – the image content of consecutive image frames is considered the claimed frame acoustic beam signal in different frames.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the parameter calculator of Tavh employ such a feature of detecting a movement in the subject “from the frame acoustic beam signal and a frame acoustic beam signal in a different frame” as taught in Burcher for the advantage of “encompassing fewer multilines when motion is present so that the multilines which are combined span a shorter period of transmit times. Smaller transmit apertures can be used with broader focal regions which are more uniform over a larger range of depth, requiring fewer transmit beams to cover the field of view”, as suggested in Burcher, [0036].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tavh in view of Tsushima et al., US 20160199038 A1, hereinafter Tsushima, further in view of Imamura et al., US 2007/0167780 A1, hereinafter Imamura.

Claim 7. Tavh teaches all the limitation of claim 1, including the feature of the controller instructs the second phasing adder (Tavh: p.1482, Col. Left, ¶-1&2).
Tavh does not teach the claimed feature. 
However, in an analogous ultrasonic synthetic focusing field of endeavor, Tsushima teaches that the parameter calculator
“determines an amplification factor according to the depth of the observation point, and  the controller instructs the second phasing adder to perform weighting of a [0123]: the amplifier 10492 multiplies the combined acoustic line signals by respective amplification factors that are based on the maximum overlap counts and vary in the depth direction, as illustrated in FIGS. 12A and 12B).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the parameter calculator of Tavh employ such a feature of “determining an amplification factor according to the depth of the observation point, and  the controller instructs the second phasing adder to perform weighting of a second acoustic beam signal by using the amplification factor according to the depth of the observation point determined by the parameter calculator” as taught in Tsushima for the advantage of “compensating with the variation of depth in maximum overlap count… moderating a difference between values of combined acoustic signals deriving from the difference in overlap counts in the depth direction…and gaining equalization in the depth direction”, as suggested in Tsushima, [0123].
In regard to the feature of calculates a relationship between a depth of the observation point and an S/N ratio of the signal in the first acoustic beam signal, neither Tavh nor Tsushima teaches such a feature.
However, in an analogous ultrasonic synthetic focusing field of endeavor, Imamura teaches 
“calculates a relationship between a depth of the observation point and an S/N ratio of the signal in the first acoustic beam signal” (FIG.13: the relationship between the depth, the noise gain and the signal gain is illustrated) – the S/N ratio can be obtained from the noise gain and the signal gain through simple divisional operation.
Imamura further also teaches 
“determines an amplification factor according to the depth of the observation point, and  the controller instructs the second phasing adder to perform weighting of a second acoustic beam signal by using the amplification factor according to the depth of the observation point determined by the parameter calculator” ([0062]: SD=SAxWA+SCxWC; and [0069]: the weighting factor WA for the first processed signal SA is set large at the shallow depth of the subject and smaller at the deep depths, which the weighting factor WC of the second processed signal SC is set smaller at the shallow depths of the subject and larger ta the deep depth).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the parameter calculator of Tavh employ such a feature of “calculating a relationship between a depth of the observation point and an S/N ratio of the signal in the first acoustic beam signal determining an amplification factor according to the depth of the observation point, and  the controller instructs the second phasing adder to perform weighting of a second acoustic beam signal by using the amplification factor according to the depth of the observation point determined by the parameter calculator” as taught in Imamura for the advantage of “providing ultrasonic images with less artifacts and sufficient sensitivity even at the deep depth”, as suggested in Imamura, [0072].

Claim 8. Tavh, Tsushima and Imamura combined teaches all the limitation of claim 7, including the feature of determining the amplification factor based on the depth of the observation point (Tsushima: [0123]; and Imamura: [0062] and [0063]).
Tavh does not teach the claimed feature. 
However, in an analogous ultrasonic synthetic focusing field of endeavor, Tsushima teaches that the first phasing adder
“retains a plurality of profiles for a signal amplification factor according to a depth of an observation point and generates a pluratliy of first acoustic beam signals by using the respective profiles with respect to the same first target region for each transmission event” (FIGS.12A and 12B illustrates two amplification factors at each depth depending on the amount of motion), and
“the parameter calculator determins a profile having the smallest turbulence of the S/N ratio of the signal with respect to the depth of the observation point in the first acoustic beam signal as the amplification factor according to the depth of the observation point” ([0123]: to compensate with this variation in maximum overlap count, the amplifier 10492 multiplies the combined acoustic line signals by respective amplification factors that are based on the maximum overlap counts and vary in the depth direction) – to compensate with the variation is considered “determining a profile having the smallest turbulence of the S/N ratio” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the ultrasonic diagnostic apparatus of Tavh employ the claimed feature associated with the amplification factor improving resolution and signal-to-noise ratio (SNR) of ultrasound images”, as suggested in Tsushima, [0039].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tavh in view of Tsushima et al., US 20160199038 A1, hereinafter Tsushima.

Claim 12. Tavh teaches all the limitation of claim 1, including the feature of the controller instructs the second phasing adder (Tavh: p.1482, Col. Left, ¶-1&2).
In regard to the claimed reception time, though Tavh does not explicitly teach how an reception time is calculated, it is well-known in the field of art that a reception time for an ultrasound transmission in ultrasound imaging is the time it takes for the reflected ultrasound, or the echo, to travel from the object that the ultrasound is transmitted to back to the receiving transducer. 
For example, in an analogous ultrasonic synthetic focusing field of endeavor, Tsushima teaches that the ultrasonic diagnostic apparatus teaches that
“with respect to a reception time when a reflected wave from each observation point reaches each transducer, the first phasing adder calculates a time until the reflected wave from the observation point reaches the transducer closest to the observation point as the reception time corresponding to the transducer closest to the observation point and calculates” ([0101] the reception time calculator 1044 is a circuit that calculates a reception time required for ultrasound reflection from each measurement point P to arrive at each reception transducer element Rk of the reception aperture Rx) – hence, when the reception transducer element is the transducer closest to the observation point, the calculated reception time is a reception time corresponding to the transducer closest to the observation point, and
“as the reception time corresponding to the transducer, a time obtained by adding a difference between a time until the ultrasonic wave reaches from the focal point to the transducer and a time until the ultrasonic wave reaches from the focal point to the transducer closest to the observation point to the reception time corresponding to the transducer closest to the observation point” – since the distances from the observation point to each of the transducers are difference, the reception time associated with each of the transducers is different. Since the time of travel is in proportional with the distance, it would be obvious to one of ordinary skill in the art to obtain, through routine experimentation, the reception time corresponding to a transducer by adding the time difference that reflects the distance difference to the reception time corresponding to the transducer closest to the observation point.  

Examiner’s Notes
Claims 5-6, 10 and 13 currently have no art rejection since the scope of these claims are unclear and a reasonable interpretation cannot be made without first addressing the indefinite issues stated in the rejection section under 35 U.S.C. 112(b). 


Allowable Subject Matter
Claims 2, 9, 11 and 14 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims, and claim 1 is rewritten or 
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The limitations recited in claims 2 in regard to the features of “when the detachable second circuit is connected to the first circuit, the control determines to generate an ultrasonic image based on the frame acoustic beam signal, and when the second circuit is disconnected from the first circuit, the controller determines to generate an ultrasonic image based on the first acoustic beam signal", in combination with the other claimed elements, are not taught or disclosed in the prior arts.
The limitations recited in claims 9 and 11 in regard to the features of whether the second phasing adder calculating a sum or a subtraction based on the relative magnitude of the depth of the observation point and the focal depth, in combination with the other claimed elements, are not taught or disclosed in the prior arts.
The limitations recited in claim 14 in regard to the features of “the first phasing adder performs phasing addition on a value obtained by dividing the depth of the observation point by an ultrasonic velocity in the subject as a transmission time and a value obtained by dividing a distance from the observation point to the transducer by the ultrasonic velocity in the subject as a reception time to generate the first acoustic beam signal”, in combination with the other claimed elements, are not taught or disclosed in the prior arts.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amemiya et al., US 2002087218 A1. This reference discloses an ultrasonic imaging apparatus that has a configuration of performing basic imaging by itself and can be further used with a detachable support apparatus for employing extended functions of the support apparatus. However, Amemiya does not teach that the extended function from the detachable support apparatus is to allow the controller to determin the generation of an ultrasonic image based different signals, i.e., based on the frame acoustic beam signal when attached or the first acoustic beam signal when detached.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793